EXHIBIT THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE PURCHASER THAT SUCH REGISTRATION IS NOT REQUIRED. GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC. PROMISSORY NOTE $125,000December 16, 2009 FOR VALUE RECEIVED, by this Promissory Note (this “Note”), Global Telecom & Technology Americas, Inc., a Virginia corporation (the“Purchaser”), hereby promises to pay to the order of Scott Charter or his permitted assigns (the“Seller”), the principal amount of one hundred twenty-five thousand dollars ($125,000), without interest, on the following terms and conditions: 1.Background.This Note is one of the promissory notes constituting the “Notes U.S. Transaction Consideration” under the Purchase Agreement, dated as of November 2, 2009, by and among the Purchaser; GTT-EMEA, Limited, a company organized under the laws of the United Kingdom; WBS Connect, L.L.C., a Colorado limited liability company; TEK Channel Consulting, LLC, a Colorado limited liability company; WBS Connect Europe Ltd., a company formed under the laws of Ireland; the Seller and Michael Hollander (the “Purchase Agreement”).This Note is guaranteed by Global Telecom & Technology, Inc., a Delaware corporation, as provided in that certain Guarantee made in favor of the Seller dated as of the date hereof.Any capitalized terms used but not defined herein have the respective meanings set forth in the Purchase Agreement.In the event of any inconsistency between this Note and the Purchase Agreement, the Purchase Agreement shall control and govern. 2.Payments.The outstanding principal on this Note shall be repaid in ten (10) equal monthly installment payments of twelve thousand five hundred dollars ($12,500) each, starting on the first calendar month after the date of this Note, each of which shall be paid by the Purchaser to the Seller by the fifteenth (15th) day of the applicable calendar month.All payments of principal on this Note shall be in lawful money of the United States of America.This Note may be prepaid by the Purchaser at any time, without premium or penalty. 3.Unsecured Obligation; Subordination.The Purchaser’s obligations to the Seller under this Note are unsecured and are subordinated to all existing and hereafter incurred debt obligations of the Purchaser.The Seller agrees to promptly execute and deliver to the Purchaser such subordination agreements, intercreditor agreements and other documents as are requested from time to time by the Purchaser’s lenders in order to provide for or fully implement such subordination. 4.Cancellation.The Purchaser’s obligations to the Seller under this Note are subject to cancellation as provided in the Purchase Agreement. 5.Event of
